Exhibit 10.14









 
Exhibit 10.14 - 1

--------------------------------------------------------------------------------

 



 


 
OPTION AGREEMENT
 


 
made between
 


 
TNR GOLD CORP.
 


 
ANTONIO AUGUSTIN GIULIANOTTI
 


 
and
 


 
FABIO MONTANARI
 


 


 
March 21, 2007
 


 


 


 

 
Exhibit 10.14 - 2

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 


 
 
ARTICLE 1
INTERPRETATION

 

 1.1                 Definitions  2  1.2                 Included Words  5
 1.3                 Headings  5  1.4                 References  5
 1.5                 Currency  5  1.6                 Knowledge  5
 1.7                 Schedules  5  1.8                 Governing Law  6
 1.9                 Severability  6

 
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
 

 

 2.1                 Mutual Representations and Warranties  6
 2.2                 Optionor's Representations and Warranties  6
 2.3                 Optionee's Representations and Warranties  7
 2.4                 Titleholders Representations and Warranties  8
 2.5                 Survival of Representations and Warranties  9

 
 
ARTICLE 3
OPTION

 

 3.1                 Titleholder Approval and Acknowledgement  9
 3.2                 Grant of Option  9  3.3                 Earn In  9
 3.4                 Optionee’s Election to Terminate   11
 3.5                 Termination with No Interest   11
 3.6                 Expenditure Statement and Audit   12

 
 
ARTICLE 4
OPTION PERIOD RIGHTS AND OBLIGATIONS

 

 4.1                 Optionee's Right of Entry  12
 4.2                 Optionor’s and Titleholder’s Obligations  13
 4.3                 Optionee's Obligations  13  4.4                 Management
Committee  14  4.5                 Emergency Expenditures   14
 4.6                 Registered Title  14  4.7                 Abandonment of
Property  15

 
 
ARTICLE 5
FORMATION OF JOINT VENTURE
 

 

 5.1                 Formation of Joint Venture   15
 5.2                 Initial Interests and Expenditures  16
 5.3                 Joint Venture Operator  16

 
 
ARTICLE 6
TRANSFERS
 

 6.1                 Limitations on Transfers  16
 6.2                 Prohibited Dispositions  16  6.3                 Right of
First Offer  16  6.4                 Exceptions  17
 6.5                 Conditions of Transfers  17  6.6                 Partial
Transfers  17

 
ARTICLE 7
FORCE MAJEURE
 

 7.1                 Events  18  7.2                 Effect of Force Majeure  18
 7.3                 Obligation to Remove Force Majeure  18
 7.4                 Giving Notice  18

 
 
ARTICLE 8
CONFIDENTIAL INFORMATION
 

 8.1                 Confidential Information  18
 8.2                 Information in Public Domain  19  8.3                 News
Release  19

 
 
ARTICLE 9
ARBITRATION
 

 9.1                 Single Arbitrator  19   9.2                 Prior Notice
 19  9.3                 No Agreement  19  9.4                 Conduct of
Arbitration  19

 
 
ARTICLE 10
AREA OF INTEREST
 

 10.1                 Limitation on Acquisitions  20
 10.2                 Acquisition of Additional Property  20
 10.3                 Notice of Rejection  20  10.4                 Title to
Additional Property  20  10.5                 Further Assurance  20
 10.6                 Non-Compliance Constitutes Default  21

 
 
ARTICLE 11
NOTICE
 

 11.1             Method  21  11.2                 Amending Addresses  21

 
ARTICLE 12
GENERAL
 

 12.1                Other Activities and Interests  21
 12.2                 Entire Agreement  21  12.3                 No Waiver  22
 12.4                 Further Assurances  22  12.5                 Manner of
Payment  22  12.6                 Enurement  22  12.7                 Special
Remedies  22  12.8                 Time of the Essence  22
 12.9                 Counterparts and Fax Execution  22

 
 
SCHEDULE A – Original Contract
 
SCHEDULE B - Terms for Joint Venture Agreement
 
SCHEDULE C – Letter of Intent
 


 

 
Exhibit 10.14 - 3

--------------------------------------------------------------------------------

 



 
OPTION AGREEMENT
 
THIS AGREEMENT made effective as of the  21day of March, 2007.
 
BETWEEN:
 
FABIO MONTANARI., a businessman residing at Via Il Perugino 8, 09121 Cagliari
Italy,  fax: +39 070 548 90 16,
 
("Optionor")
 
 OF THE FIRST PART
 
AND:
 
TNR Gold Corp., a corporation organized under the laws of British Columbia and
having an office at 620 – 650 West Georgia Street, Vancouver, British Columbia,
V6B 4N9, fax (604) 687 4670
 
("Optionee")
 
 OF THE SECOND PART
 
AND
ANTONIO AUGUSTIN GIULIANOTTI, a businessman residing at Doctor Aparicio Road
667, in the district of Nieve of San Salvador de Jujuy,  Tel., 54-388-422722

 
("Titleholder")
 
 OF THE FIRST PART
 


 


 
WHEREAS:
 
(A)                      Pursuant to a Contract for Exploration with the Option
to Purchase between the Optionor and the Titleholder, dated December 19, 2005
(the “Original Contract”) the Optionor has a right to acquire a 100% interest in
the following Mining Rights, which are registered in the name of the
Titleholder:
 
 
-
the Mining Right identified as “Expediente 88G32”, registered in the Mining
Office of the Province of Jujuy and recorded as Eureka Mine, situated in the
district of Santa Catalina of this Province, with an area of forty two hectares
(42 hectares) and;

 
 
-
the Mining Right 020-G-1997 recorded as Sur Eureka Mine with an area of two
thousand nine hundred twenty six hectares (2926 hectares).

 
 
Which are jointly referred to herein as the “Property”

 
 
 
Exhibit 10.14 - 4

--------------------------------------------------------------------------------

 
 
(B) The Optionor and the Optionee have entered into a binding Letter of Intent
dated February 5, 2007 (the “Letter of Intent”) whereby the Optionor granted the
Optionee the right to acquire a 75% interest in the Property,  subject always to
the Original Contract, and the parties wish to further formalize that agreement
on the terms and conditions contained herein;
 
(C) The Titleholder is a party hereto to acknowledge this agreement and the
terms it contains.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the sum
of $10 now paid by the Optionee to the Optionor and Titleholder, the receipt of
which is hereby acknowledged by the Optionor and Titleholder, and for other good
and valuable consideration, the receipt and sufficiency whereof is hereby
acknowledged by the Optionor and Titleholder, the Parties agree as follows:
 
ARTICLE 1
INTERPRETATION
 
1.1  
Definitions

 
For the purposes of this Agreement, except as otherwise defined herein, the
following capitalized words and phrases when used herein have the following
meanings:
 
Additional Property means any Mineral Rights or Surface Rights acquired within
the Area of Interest and which become a part of the Property as contemplated in
Article 10.
 
Affiliate means any person, partnership, joint venture, corporation or other
form of enterprise which directly or indirectly controls, is controlled by, or
is under common control with, a Party.  For purposes of the preceding sentence,
"control" means possession, directly or indirectly, of the power to direct or
cause direction of management and policies through ownership of voting
securities, contract, voting trust or otherwise.
 
Area of Interest means all property, rights or mining interest acquired by any
of the Parties during the validity of this Agreement or the Original Contract,
in the areas contiguous to and within half a kilometre of the boundary of the
Mining Estate as defined in the Original Contract.
 
Business Day means a day on which commercial banks are open for business in
Buenos Aires, Argentina.
 
Effective Date means the effective date of this Agreement, being the date set
out on the first page of this Agreement.
 
Election Notice has the meaning set out in section 3.3(a)b(ii)
 
Encumbrance means any mortgage, charge, pledge, hypothecation, security
interest, assignment, lien (statutory or otherwise), charge, title retention
agreement or arrangement, royalty, restrictive covenant or other encumbrance of
any nature.
 
Expenditures means all costs and expenses of whatever kind or nature spent or
incurred by or on behalf of the Optionee from the date hereof in the conduct of
exploration and development activities on or in relation to the Property
including, without limitation:
 
 
Exhibit 10.14 - 5

--------------------------------------------------------------------------------

 
 
(a)  
in holding the Property in good standing (including any monies expended as
required to comply with applicable laws and regulations, such as for the
completion and submission of assessment work and filings required in connection
therewith), in curing title defects and in acquiring and maintaining surface and
other ancillary rights;

 
(b)  
in preparing for and in the application for and acquisition of environmental and
other permits necessary or desirable to commence and complete exploration and
development activities on the Property;

 
(c)  
in doing geophysical and geological surveys, drilling, assaying and
metallurgical testing, including costs of assays, metallurgical testing and
other tests and analyses to determine the quantity and quality of Minerals,
water and other materials or substances;

 
(d)  
in the preparation of work programs and reporting as to the results thereof
including any pre-feasibility or feasibility study or other evaluation of the
Property;

 
(e)  
in acquiring facilities or the use thereof and for all parts, supplies and
consumables;

 
(f)  
for salaries and wages, including actual labour overhead expenses for employees
assigned to exploration and development activities on the Property;

 
(g)  
travelling expenses and fringe benefits (whether or not required by law) of all
persons engaged in work with respect to and for the benefit of the Property
including for their food, lodging and other reasonable needs;

 
(h)  
payments to contractors or consultants for work done, services rendered or
materials supplied with respect to the Property;

 
(i)  
all taxes levied against or in respect of the Property or activities thereon and
the cost of insurance premiums and performance bonds or other security; and

 
(j)  
a charge equal to a maximum of 15% of all the expenditures referred to in
clauses (a) to (i) above for the Optionee’s head office expenditures relating to
supervision and management of the contract.

 
Expenditure Date means a date by which Expenditures must be incurred on the
Property  under Section 3.3.
 
Force Majeure has the meaning set out in the Original Contract.
 
Interest means an undivided right, title and interest in and to the Property.
 
Joint Venture means the joint venture between the Optionor and Optionee formed
pursuant to Section 5.1(a).
 
Joint Venture Agreement means the joint venture agreement between the Optionor
and Optionee executed and delivered pursuant to section 5.1(b), which shall be
substantively in the format of the Rocky Mountain Mineral Law Foundation Form 5A
as in Schedule “B” hereto.
 
 
Exhibit 10.14 - 6

--------------------------------------------------------------------------------

 
 
Letter of Intent  means the binding Letter of Intent dated February 5, 2007,
entered into between the Optionor and Optionee, a copy of which is attached as
Schedule “C”
 
Minerals means any and all ores, and concentrates or metals derived therefrom,
containing precious, base and industrial minerals and which are found in, on or
under the Property and may lawfully be explored for, mined and sold pursuant to
the Mineral Rights and other instruments of title under which the Property is
held.
 
Mineral Rights means the prospecting licences, mining leases, mineral
concessions and other forms of tenure or other rights to minerals, or to work
upon lands for the purpose of searching for, developing or extracting minerals
under any forms of mineral title recognized under the laws of Argentina or any
subdivision thereof, whether contractual, statutory or otherwise, or any
interest therein.
 
NSR means the Net Smelter Royalty on Production payable to the Titleholder in
accordance with Section 3.3 and defined as any net smelter return derived from
the development of mining operations on the Property. Specifically, net smelter
return means the sum equal to the gross proceeds received from the sale of all
refined minerals produced from the Property less:
 
(a)  
all costs of transporting minerals or their derivatives (including transport to,
from and between the Property and any smelter, refinery or other place for
treatment and transport to the point of sale);

(b)  
all costs of smelting and refining the minerals and their derivatives up to the
point of sale including penalties for impurities and metal losses; and

(c)  
all sales commissions and representation costs, sales taxes, production taxes,
royalties, duties, levies and imposts payable as a result of production or sale
of the minerals or their derivative.



 
Option means the option granted to the Optionee as provided in Section 3.2.
 
Option Interest means upon exercise of the Option pursuant to the terms hereof
(in tandem with the exercise of the option under the Original Contract), with
respect to the Joint Venture a 100% interest in the Property, with respect to
the optionee, a 75% interest in the Joint Venture and with respect to the
Optionor, a 25% interest in the Joint Venture.
 
Option Period means the period during which the Option remains in effect under
this Agreement.
 
Optionor’s Interest means the 100% right to the Property the Optionor has the
right to earn under the Original Contract.
 
Original Contract means the “Contract for Exploration with the Option to
Purchase” between the Optionor and the Titleholder, dated December 19, 2005,  as
amended March 20, 2006, pursuant to which the Optionor acquired its interest in
the Property, a copy of which is attached as Schedule “A” hereto.
 
Participating Interest means an undivided beneficial interest in the Property
and the other assets of the Joint Venture, or shares in a jointly owned company,
in either case under the Joint Venture Agreement and expressed as a percentage
of the entire interest or total issued shares, as the case may be.
 
 
Exhibit 10.14 - 7

--------------------------------------------------------------------------------

 
 
Party means a party to this Agreement.
 
Property means the Mineral and Mining Rights described in the preamble hereto,
and in the  Original Contract, defined therein as The Mining Estate, and after
the date of this Agreement includes the Mineral Rights comprised in any
Additional Property, together with any renewal of any of such Mineral Rights and
any other form of successor or substitute title therefor.
 
Surface Rights means any interest in any real property, whether freehold,
leasehold, license, right of way, easement or any other surface or other right
in relation to real property.
 
Titleholder means Antonio Augustin Giulianotti, the registered holder of the
underlying interest in the Property.
 


 
1.2  
Included Words

 
This Agreement will be read with such changes in gender or number as the context
requires.
 
1.3  
Headings

 
The headings to the articles, sections, subsections or clauses of this Agreement
are inserted for convenience only and are not intended to affect the
construction hereof.
 
1.4  
References

 
Unless otherwise stated, a reference herein to a numbered or lettered article,
section, subsection, clause or schedule refers to the article, section,
subsection, clause or schedule bearing that number or letter in this
Agreement.  A reference to "this Agreement", "the Option Agreement", "hereof",
"hereunder", "herein" or words of similar meaning, means this Agreement
including the schedules hereto, together with any amendments thereof.
 
1.5  
Currency

 
All dollar amounts expressed herein, unless otherwise specified, refer to lawful
currency of the United States of America.
 
1.6  
Knowledge

 
Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the knowledge of the Optionor, the Optionor confirms
that it has made due and diligent inquiry of such persons (including appropriate
officers of the Optionor) as are reasonably necessary as to the matters that are
the subject of the representations and warranties.
 
 
Exhibit 10.14 - 8

--------------------------------------------------------------------------------

 
 
1.7  
Schedules

 
The following schedules are attached to and incorporated in this Agreement by
this reference:
 
Schedule A                                Original Contract
Schedule B                                Terms of Joint Venture Agreement
Schedule C                                Letter of Intent


1.8  
Governing Law

 
This Agreement will be construed according to and governed by the laws in force
in the Province of British Columbia and, except where matters are expressed
herein to be subject to arbitration, the courts of such Province will have
exclusive jurisdiction to hear and determine all disputes arising
hereunder.  Nothing contained in this Section 1.8 is intended to affect the
rights of a Party to enforce a judgement or award outside of British Columbia.
 
1.9  
Severability

 
If any provision of this Agreement is or becomes illegal, invalid or
unenforceable, in whole or in part, the remaining provisions will nevertheless
be and remain valid and subsisting and the said remaining provisions will be
construed as if this Agreement had been executed without the illegal, invalid or
unenforceable portion.
 
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
 
2.1  
Mutual Representations and Warranties

 
Each Party represents and warrants to the other Party hereto that:
 
(a)  
it has full power and authority to enter into this Agreement;

 
(b)  
neither the execution and delivery of this Agreement nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by any agreement to which it is a party;

 
(c)  
the execution and delivery of this Agreement do not violate or result in the
breach of the laws of any jurisdiction applicable to a Party or pertaining
thereto or of its organizational documents; and

 
(d)  
this Agreement constitutes a legal, valid and binding obligation of the Party
enforceable against it in accordance with its terms.

 
2.2  
Optionor's Representations and Warranties

 
The Optionor represents and warrants to the Optionee that, save and except and
subject to the Original Contract:
 
(a)  
each of the Mineral Rights comprising the Property, to the best of the
Optionor’s knowledge, information and belief:

 
(i)  
is fully and accurately described in the preamble hereto,  including any
Encumbrances in relation thereto, and neither the Optionor nor any of its
Affiliates has an interest in any other Mineral Rights which are located wholly
or in part within the Area of Interest,

 
 
Exhibit 10.14 - 9

--------------------------------------------------------------------------------

 
 
(ii)  
is in good standing under the Original Contract and applicable laws, including
the incurring of expenditures and the payment of surface taxes or other monies
to the expiry dates shown in Schedule A;, and

 
(iii)  
are wholly owned by and recorded or registered in the name of Titleholder or its
affiliates, free and clear of all Encumbrances except those specifically
identified in Schedule A, and the Optionor, subject to the Original Contract is
in exclusive possession of such Mineral Rights;

 
(b)  
Except as disclosed in the Original Contract, there are no outstanding
agreements or options to acquire or purchase any of the Mineral Rights comprised
in the Property, no person has any royalty or other interest whatsoever in
production therefrom, and there is no adverse claim or challenge against or to
the Titleholdership of or title to any of the Mineral Rights described in
Schedule A, nor to the best of its knowledge is there any basis therefore;

 
(c)  
the Original Contract is in good standing;

 
(d)  
the Optionor has received no notice and has no knowledge of any proposal to
terminate or vary the terms of or rights attaching to any of the Mineral Rights
described in Schedule A from Titleholder, any government or other regulatory
authority;

 
(e)  
no proceedings are pending for and the Optionor is not aware of any basis for
the institution of any proceedings leading to, the or the placing of the
Optionor into bankruptcy or subject to any other laws governing the affairs of
insolvent persons;;

 
(f)  
there are no orders or directions relating to environmental matters requiring
any work, repairs, construction or capital expenditures with respect to any of
the Property or the conduct of the business related thereto, nor to the best of
its knowledge have any activities on the Property been in violation of any
environmental law, regulations or regulatory prohibition or order, and to the
best of its knowledge, conditions on and relating to the Property are in
compliance with such laws, regulations, prohibitions and orders;

 
(g)  
the Optionor has no Surface Rights that cover any lands located within the Area
of Interest; and

 
(h)  
 to the best of its knowledge there is no fact or circumstance known to the
Optionor which has not been disclosed to the Optionee which would render any of
the foregoing representations and warranties untrue, incomplete or otherwise
misleading.

 


 
2.3  
Optionee's Representations and Warranties

 
The Optionee represents and warrants to the Optionor and the Titleholder that:
 
(a)  
it is a body corporate duly incorporated or continued and duly organized and
validly subsisting under the laws of its organizational jurisdiction;

 
(b)  
its common shares are listed and trading on the TSX Venture Exchange under the
symbol “TNR”, and it is in good standing with all regulatory bodies

 
 
Exhibit 10.14 - 10

--------------------------------------------------------------------------------

 


 
2.4  
Titleholders Representations and Warranties

 
The Titleholder represents and warrants to the Optionee and the Optionor that:
 
(a)  
each of the Mineral Rights comprising the Property:

 
(i)  
is fully and accurately described in the Original Contract and preamble hereto.

 
(ii)  
is in good standing under the Original Contract and applicable laws, including
the incurring of expenditures and the payment of surface taxes or other monies;
and

 
(iii)  
are wholly owned by and recorded or registered in the name of Titleholder or its
affiliates, free and clear of all Encumbrances, and the Titleholder, subject to
the Original Contract is in exclusive possession of such Mineral Rights;

 
(b)  
There are no outstanding agreements or options to acquire or purchase any of the
Mineral Rights comprised in the Property, no person, other than the Titleholder,
has any royalty or other interest whatsoever in production therefrom, and there
is no adverse claim or challenge against or to the ownership of or title to any
of the Mineral Rights, nor to the best of its knowledge is there any basis
therefore;

 
(c)  
the Original Contract is in good standing;

 
(d)  
the Titleholder has received no notice and has no knowledge of any proposal to
terminate or vary the terms of or rights attaching to any of the Mineral Rights
described in Schedule A from any government or other regulatory authority;

 
(e)  
no proceedings are pending for and the Titleholder is not aware of any basis for
the institution of any proceedings leading to, the or the placing of the
Titleholder into bankruptcy or subject to any other laws governing the affairs
of insolvent persons;

 
(f)  
there are no orders or directions relating to environmental matters requiring
any work, repairs, construction or capital expenditures with respect to any of
the Property or the conduct of the business related thereto, nor to the best of
its knowledge have any activities on the Property been in violation of any
environmental law, regulations or regulatory prohibition or order, and to the
best of its knowledge, conditions on and relating to the Property are in
compliance with such laws, regulations, prohibitions and orders;

 
(g)  
the Titleholder has no Surface Rights that cover any lands located within the
Area of Interest; and

 
 
Exhibit 10.14 - 11

--------------------------------------------------------------------------------

 
 
(h)  
to the best of its knowledge there is no fact or circumstance known to the
Titleholder which has not been disclosed to the Optionor or Optionee which would
render any of the foregoing representations and warranties untrue, incomplete or
otherwise misleading.

 
(i)  
the Titleholder is the sole registered and beneficial owner of all mineral and
mining rights constituting the Property, free of all encumbrances, and the
Property is not subject to any other options or claims except the Original
Contract and this Agreement.

 
2.5  
Survival of Representations and Warranties

 
The representations, warranties and covenants contained in this Agreement are
conditions on which the Parties have relied in entering into this Agreement and
will survive the execution hereof and the acquisition of any interest in the
Property by the Optionee hereunder.  Each Party will indemnify and save the
other harmless from all loss, damage, costs, actions and suits arising out of or
in connection with any breach of any representation, warranty, covenant,
agreement or condition made by them and contained in this Agreement.  A Party
may waive any of such representations, warranties, covenants, agreements or
conditions in whole or in part at any time without prejudice of its right in
respect of any other breach of the same or any other representation, warranty,
covenant, agreement or condition.
 
 
ARTICLE 3
OPTION
 
3.1  
Titleholder Approval and Acknowledgement

 
This Agreement is subject to the terms of, and will, except as altered hereby,
be carried out in compliance with the Original Contract.  The Grant of Option
contained in this section is subject to the approval of Titleholder, which
approval is hereby granted by the Titleholder.   The Titleholder also
acknowledges that by complying with the option conditions set out below, the
Optionor and Optionee will have complied with and fulfilled the Call Option
contained in section 9 of the Original Contract.
 
3.2  
Grant of Option

 
The Optionor hereby grants to the Optionee the sole and exclusive right and
option, in accordance with the other provisions of this Article 3, to acquire
the Option Interest in the Property, free and clear of all Encumbrances except
for any described in the Original Contract.
 
3.3  
Earn In

 
If the Optionee wishes to exercise its Option and acquire an Interest of 75% in
the Project, the Optionee must incur the following Expenditures and Option
payments totaling US$3,000,000 by each of the dates specified (or such longer
times as may be permitted by Article 7) and notify the Optionor thereof:
 
 
Exhibit 10.14 - 12

--------------------------------------------------------------------------------

 
 
(a).           Expenditures on Property:
 
Expenditure Date
Minimum Expenditure Amount
Cumulative Amount
1.April 30, 2008
US$500,000
US$500,000
2.April 30, 2009
US$500,000
US$1,000,000
3.April 30, 2010
US $500,000
US$2,650,000



 
(b).           Payments to Optionor/Titleholder:
 
The following payments shall be made directly by the Optionee to the Titleholder
in compliance with the terms of the Original Contract:
 
(i) Initial Payments
 
Deadline Date
Amount
Cumulative Amount
1.March 23, 2007
US$75,000, ($25,000 having been paid to the Optionor on  February 5, 2006, to be
paid to the Titleholder concurrently)
US$250,000, (inclusive of the $150,000 previously paid by the Optionor to the
Titleholder under section 10.3 of the Original Contract
2.December 19, 2007
US$100,000
US$350,000
3.December 19, 2008 and every 6 months thereafter until the Property is put into
Production
US$150,000
 



 
(ii)           NSR Alternatives and Additional Payments
 
The Optionee shall have the following alternative choices on the NSR and
additional payments due to the Titleholder, exercisable at any time during the
term of this Agreement by notice in writing to the Optionor and the Titleholder
(the “Election Notice”):
 
A.  
1% NSR

 
I           During the life of any mine on the Property, the Titleholder shall
receive a 1% NSR, which may be bought out by the Joint Venture at any time for
US$1,000,000
 
II           Additional payments inclusive of all option payments previously
received by the Titleholder under the Original Contract and this Agreement,
totalling either US$5,000,000 if paid in a one time lump sum, or US$5,500,000 if
paid by way of instalments of US$500,000 every 6 months until paid in full, with
the final payment equating to the balance required to bring the cumulative
payments to US$5,500,000, provided that during the first year, the parties may
agree to alternate payment amounts or schedules to adjust for lower expected
cash flow during the first year.
 
 
Exhibit 10.14 - 13

--------------------------------------------------------------------------------

 
 
B.  
2% NSR

 
I           During the life of any mine on the Property, the Titleholder shall
receive a 2% NSR, which may be bought out by the Joint Venture at any time for
US$2,500,000
 
II           Additional payments inclusive of all option payments previously
received by the Titleholder under the Original Contract and this Agreement,
totalling either US$3,500,000 if paid in a one time lump sum, or US$3,850,000 if
paid by way of instalments of US$500,000 every 6 months until paid in full, with
the final payment equating to the balance required to bring the cumulative
payments to US$3,850,000, provided that during the first year, the parties may
agree to alternate payment amounts or schedules to adjust for lower expected
cash flow during the first year.
 
C.  
1% NSR Alternate

 
I           During the life of any mine on the Property, the Titleholder shall
receive a 1% NSR, which may be bought out by the Joint Venture at any time for
US$1,000,000
 
II           By paying US$700,000 in addition to funds paid under section
3.3(b)(i) as at the date of the Election Notice, the Joint-Venture shall be
deemed to have obtained a 100% interest in the Property and the Optionee shall
have exercised its option to acquire its 75% Option Interest.  The Titleholder’s
right to the further payments set out below shall be secured by way of mortgage
on the title to the Properties, or such other security as may be acceptable to
the Titleholder.
 
III           Optionee shall pay the sum of US$200,000 on or before March 19 in
every year from the date of the Election Notice until production commences,
after which time the payment shall be increased to US$500,000 payable on or
before the 19th days of each March and September until the payments, inclusive
of all option payments previously received by the Titleholder under the Original
Contract and this Agreement, equal US$5,000,000.  The instalment payments
hereunder shall be in place of and not in addition to the payments scheduled
under section 3.3(b)(i)3. above.
 
Provided that the Optionee has completed the above Expenditures and made the
payments to the Titleholder within the time required, the Joint-Venture shall
have acquired the Option Interest, subject only to the NSR, and the Optionor and
the Optionee shall thereafter contribute to expenditures pro rata in accordance
with their respective interest in the Property, with the Optionor holding 25%
and the Optionee holding 75%, and cause the formation of the Joint Venture in
accordance with Article 5.
 
3.4  
Optionee’s Election to Terminate

 
Notwithstanding any other provision of this Article 3, the Optionee may elect at
any time to terminate the Option by delivering notice to the Optionor.
 
3.5  
Termination with No Interest

 
The Option granted pursuant to Section 3.2 will be of no further force and
effect and will terminate, and the Optionee will acquire no Interest and will
have no obligation to incur further Expenditures hereunder, on the earliest of:
 
 
Exhibit 10.14 - 14

--------------------------------------------------------------------------------

 
 
(a)  
a respective Deadline Date specified in Section 3.3, if the Optionee has failed
to complete Expenditures in the amount specified in Section 3.3 by such Deadline
Date (or failed to make the necessary payment to the Optionor in lieu thereof
within 30 days thereafter as contemplated in Section 3.4); and

 
(b)  
the effective date of the Optionee’s termination under Section 3.4.

 
3.6  
Expenditure Statement and Audit

 
An itemized statement of Expenditures, inclusive of copies of all receipts and
invoices, incurred in any period certified to be correct by an officer of the
Optionee shall be conclusive evidence of the making of such Expenditures unless
within 30 days of receipt of such statement the Optionor delivers a notice to
the Optionee detailing its objections to the statement.  If the Optionor
delivers an objection within such 30 day period, then the Optionor shall be
entitled to request that the auditors of the Optionee audit the Expenditures
provided for in the statement of Expenditures that is the subject of the
objection notice, and:
 
 
(a)
if the auditors determine that the statement of Expenditures was accurate within
five (5%) percent of actual Expenditures or that actual Expenditures incurred
exceed the statement of Expenditures by more than five (5%) percent of those
stated, then the costs of the audit will be borne by the Optionor, and the
excess Expenditures, if any, will be credited towards the contributions required
to be made by the Optionee under the Joint Venture Agreement; or

 
 
(b)
if the auditors determine that the statement of Expenditures overstated
Expenditures actually made by greater than a five (5%) percent margin, then the
costs of the audit will be borne by the Optionee and whatever the overstatement,
only the actual Expenditures so determined will constitute Expenditures for the
purposes of Section 3.3 or Section 3.4, as applicable.

 
If any such determination results in a deficiency in the amount of Expenditures
required to be incurred by an Anniversary Date under Section 3.3 or Section 3.4
in order to exercise the Option, then the Optionee may pay to the Optionor with
30 days after such determination the amount equal to the deficiency, and such
payment will be deemed to be a payment of cash in lieu of Expenditures made
under Section 3.4 as of the relevant Anniversary Date.
 
The auditors’ determination of Expenditures will be final and determinative of
the amounts stated in the statement in question, and will not be subject to
arbitration hereunder.
 
 
ARTICLE 4
OPTION PERIOD RIGHTS AND OBLIGATIONS
 
4.1  
Optionee's Right of Entry

 
Throughout the Option Period, subject to requirements of the Original Contract,
the Optionee and its employees, agents and independent contractors will have the
right in respect of the Property to
 
(a)  
enter thereon;

 
(b)  
have quiet possession thereof;

 
 
Exhibit 10.14 - 15

--------------------------------------------------------------------------------

 
 
(c)  
carry out exploration, development and evaluation activities including, the
removal of Minerals for exploration purposes or for exploitation test works; and

 
(d)  
bring upon and erect upon the Property such structures and other facilities as
may be necessary or advisable to carry out exploration, development and
evaluation activities.

 
The Optionee's rights pursuant to this Section 4.1 will at all times be subject
to the requirements of the Original Contract and to any restrictions that may be
required by applicable laws in Argentina or by regulatory authority and to
rights of entry and access reserved to the Optionor hereunder.
 
4.2  
Optionor’s and Titleholder’s Obligations

 
The Optionor and Titleholder shall provide assistance as necessary to the
Optionee in the exploration and development of the Property and in the case of
the Optionor, dealing with the Titleholder, and in the case of the optionor and
the Titleholder, dealing with any and all land right registration and transfer
issues, to ensure this Agreement and the Original Contract remain in good
standing, and are carried out in accordance with their intent.
 


 
4.3  
Optionee's Obligations

 
The Optionee is obligated during the Option Period to abide by all requirements
on the Optionor under the Original Contract, including, or in addition:
 
(a)  
to keep the Property in good standing by the doing and filing of all necessary
work and by the doing of all other acts and things and making all other payments
which may be necessary in that regard and, in doing so, to conduct all work on
or with respect to the Property, in a manner consistent with good mining
practice and in compliance with the applicable laws of Argentina;

 
(b)  
 to keep the Property in good standing in accordance with the requirements of
the Original Contract and, in the event Optionee fails, or determines not, to
earn the Interest, Optionee will make the next payment due to the
Titleholder  immediately after termination;

 
(c)  
to keep the Property free and clear of all Encumbrances arising from its
operations hereunder (except liens for taxes not yet due, other inchoate liens
and liens contested in good faith by the Optionee) and will proceed with all
diligence to contest and discharge any such lien that is filed;

 
(d)  
to permit the Optionor and his employees and designated consultants and agents,
at their own risk, to access to the Property at all reasonable times, provided
that the Optionor will indemnify the Optionee against and save it harmless from
all costs, claims, liabilities and expenses that the Optionee may incur or
suffer as a result of any injury (including injury causing death) to any
director, officer, employee, designated consultant or agent of the Optionor
while on the Property except to the extent that any such costs, claims,
liabilities or expenses result from the Optionee's gross negligence or wilful
misconduct;

 
 
Exhibit 10.14 - 16

--------------------------------------------------------------------------------

 
 
(e)  
to deliver to the Optionor quarterly reports indicating the status of work being
conducted on the Property and an estimate of the Expenditures incurred during
the previous three months, provided that such reports will not be required for
those periods in which there is no work being conducted on the Property;

 
(f)  
to deliver to the Optionor annual (calendar year) reports disclosing any
significant technical data learned or obtained in connection with work in
respect of the Property, as well as a breakdown of Expenditures incurred in
carrying out such work, on or before the 31st day of March of the year following
the calendar year to which such report relates; and

 
(g)  
to maintain true and correct books, accounts and records of Expenditures and to
make them fully available for the Optionor and the Titleholder.

 
(h)  
To comply with the specific responsibilities of section 5 of the Original,
being:

 
(i)  
responsiblity for the necessary personnel contracts for the execution of their
contractual commitments and they will, regarding these personnel, give strict
enforcement to the effective rules as regards labour and provisional
legislation.

 
(ii)  
 acquiring Civil Liability insurance to cover contingencies that could occur as
a consequence of the activities that the Optionee carries out on the Property.

 
(iii)  
rendering the Titleholder free of responsibility for all damages or
consequential damages from judgements or labour, civil, or commercial claims, or
penalties formulated by third parties as a consequence of the activity that the
Optionee carries out in execution of this Agreement, as well as damages caused
to third party, its personnel and/or subcontractors as well as damages caused to
the environment. In any one of the suppositions aforementioned, the Optionee
will cover the legal defence costs of the Titleholder.

 
4.4  
Management Committee

 
Starting from the signing of this contract the operations on the Property will
be under the direction of a management committee, comprised of the Optionor, Dr.
Kevan Ashworth and 3 other representatives of the Optionee which shall initially
be, Gary Schellenberg, Roberto Lara and Paul Chung.  The management committee
will have the responsibility of developing and overseeing the exploration on the
Property.
 
4.5  
Emergency Expenditures

 
Notwithstanding any other provision of this Agreement, the Optionee will be
entitled to incur as Expenditures all costs and expenses necessary to preserve
or protect life, limb, property or the environment in respect of the Property or
otherwise in the course of exploration or development activities.
 
4.6  
Registered Title

 
If and as provided by the Original Contract, upon exercise of the Option the
Optionee, on behalf of the Joint-Venture, through its Argentine subsidiary (or
the Joint Venture if it is a corporate Joint Venture), will be entitled to be
the registered holder of the Mineral Rights comprised in the Property, as it
exists on the date hereof and any Additional property.
 
 
Exhibit 10.14 - 17

--------------------------------------------------------------------------------

 
 
 
4.7  
Abandonment of Property

 
After the exercise of the Option the Joint-Venture may surrender or abandon any
Mineral Rights or surface rights comprised in the Property, provided that notice
of such proposed abandonment is given to the Optionor, who may elect, by notice
to the Optionee within 60 days after the surrender or abandonment notice, to
have such Mineral Rights transferred to it without warranty and at its own
cost.  Such Mineral Rights will be transferred and assigned to the Optionor as
soon as possible following its election.  Failing such election, the Mineral
Rights may be abandoned or surrendered as proposed by the Joint
Venture.  Following a transfer or abandonment under this section, the Mineral
Rights so transferred or abandoned will thereafter cease to form part of the
Property or the Area of Interest and will no longer be subject to this
Agreement, except with respect to any obligations or liabilities of the Parties
as have accrued to the date of such transfer or abandonment.
 
 
ARTICLE 5
FORMATION OF JOINT VENTURE
 
5.1           Formation of Joint Venture
 
Upon the Optionee acquiring its Option Interest under article 3:
 
(a)  
The Optionor and the Optionee will be deemed to have formed a joint venture for
the general purpose of carrying out all such acts which are necessary or
appropriate, directly or indirectly, to:

 
(i)  
hold the interest in the Property and the other assets of the Joint Venture,

 
(ii)  
explore the Property for Minerals and, if feasible, develop a mine thereon,

 
(iii)  
so long as it is technically, economically and legally feasible, operate such
mine and exploit the Minerals extracted from the Property, and

 
(iv)  
carry out any other activity in connection with or incidental to any of the
foregoing;

 
(b)  
the Optionee and Optionor will be deemed to have entered into a joint venture
agreement , on the terms set forth in Schedule B, and each of them will
negotiate in good faith between them and with Titleholder if necessary and use
every commercially reasonable effort to finalize, execute and deliver a formal
joint venture agreement containing such terms and any other terms and conditions
as would be customary for a comparable joint venture;

 
(c)  
Expenditures, if any, in excess of those required to acquire the Option Interest
which have been or are committed to be incurred by or on behalf of the Optionee
as Expenditures at the time of formation of the Joint Venture will be deemed to
have been approved as Joint Venture program expenditures under the Joint Venture
Agreement and each of the Optionee and the Optionor will pay its pro rata share
of such costs.

 
 
Exhibit 10.14 - 18

--------------------------------------------------------------------------------

 
 
5.2  
Initial Interests and Expenditures

 
 
The Optionee will be deemed to have an initial Participating Interest of 75% and
will be deemed to have contributed 75% of the aggregate Expenditures completed
by the Optionee hereunder and the Optionor will be deemed to have an initial
Participating Interest of 25% and will be deemed to have contributed 25% of the
aggregate Expenditures completed by the Optionee hereunder.
 
 


 
5.3  
Joint Venture Operator

 
The Optionee, being the Party with the larger initial Participating Interest,
will be the initial operator under the Joint Venture Agreement.
 
 
ARTICLE 6
TRANSFERS
 
6.1  
Limitations on Transfers

 
Except if permitted under and in accordance with this Agreement, no Party will
transfer, convey, assign, mortgage or grant an option in respect of or grant a
right to purchase or in any manner transfer, alienate or otherwise dispose of
(in this article to “Transfer”) any or all of its interest in the Property or
transfer or assign any of its rights under this Agreement.
 
6.2  
Prohibited Dispositions

 
A Party is prohibited from Transferring any of its interest in the Property or
any of its rights under this Agreement unless:
 
(a)  
its interest in the Property and its rights under this Agreement are Transferred
together (or, if a portion, in the same proportion);

 
(b)  
such Transfer occurs when such Party is not in default of any of its covenants
and agreements herein contained; and

 
(c)  
such Transfer, if it constitutes a Transfer by a Party of a portion of its
interest in the Property and its rights under this Agreement, has been approved
by the other Party, such approval not to be unreasonably withheld.

 
6.3  
Right of First Offer

 
If a Party (in this article the “Transferring Party”) wishes to Transfer all of
its interest in the Property and its rights under this Agreement (in this
section, the “Holdings”) other than as contemplated under Section 6.4, then it
must prior to any such transfer first offer to Transfer the Holdings to the
other Party for a cash consideration and upon such other terms and conditions as
the Transferring Party deems fit (in this section, the “Offer”).  If the other
Party accepts the Offer within the 30-day period following its receipt, then the
Transfer will be concluded no later than 30 days after such acceptance.  If the
other Party does not accept the Offer within such 30-day period, then the
Transferring Party will be free to Transfer the Holdings to a third party at any
time after the expiry of such 30-day period and prior to the expiry of the
succeeding 90-day period, but only for a cash consideration equal to or greater
than the cash consideration stated in the Offer and upon other terms and
conditions no less favourable to the Transferring Party than those contained in
the Offer.  If the Transferring Party’s Transfer of the Holdings to the other
Party or to a third party is not concluded prior to the expiry of such 30-day or
90-day period as aforesaid, any subsequent Transfer by the Transferring Party
will be subject to the provisions of this Section 6.3.
 
 
Exhibit 10.14 - 19

--------------------------------------------------------------------------------

 
 
6.4  
Exceptions

 
Nothing in Section 6.3 applies to or restricts in any manner:
 
(a)  
a disposition by the Transferring Party of all or a portion of its interest in
the Property and a transfer or assignment of a proportionate interest in this
Agreement to an Affiliate of the Transferring Party, provided that such
Affiliate first assumes and agrees to be bound by the terms of this Agreement
and the Underlying Agreements and agrees with the other Party in writing to
retransfer such interests to the Transferring Party before ceasing to be an
Affiliate of the Transferring Party; or

 
(b)  
an amalgamation or corporate reorganization involving the Transferring Party
which has the effect in law of the amalgamated or surviving corporation
possessing all the property, rights and interests and being subject to all the
debts, liabilities and obligations of each amalgamating or predecessor
corporation; or

 
(c)  
a sale, forfeiture, charge, withdrawal, transfer or other disposition or
encumbrance which is otherwise specifically required or permitted under this
Agreement.

 
6.5  
Conditions of Transfers

 
As a condition of any Transfer other than to another Party, the transferee must
covenant and agree to be bound by this Agreement, including this Article 6, and
prior to the completion of any such Transfer, the Transferring Party must
deliver to the other Party evidence thereof in a form satisfactory to such other
Party.  Notwithstanding any such Transfer, the Transferring Party will remain
liable for all of its obligations hereunder, unless the Holdings have been
Transferred to a third party pursuant to Section 6.3.
 
6.6  
Partial Transfers

 
If the Transferring Party Transfers less than all of its entire interest in the
Property and under this Agreement, the Transferring Party and its transferee
shall act and be treated as one Party and, for such Transfer to be effective,
the Transferring Party must first deliver to the other Party the agreement in
writing of the Transferring Party and its transferee in favour of the other
Party in which:
 
(a)  
as between the Transferring Party and the transferee, the one of them who is
authorized to act as the sole agent (in this section the "Agent") on behalf of
both of them with respect to all matters pertaining to this Agreement is
designated;

 
(b)  
the Transferring Party and its transferee agree between each other and jointly
represent and warrant to other Party that:

 
 
Exhibit 10.14 - 20

--------------------------------------------------------------------------------

 
 
(i)  
the Agent has the sole authority to act on behalf of, and to bind, the
Transferring Party and its transferee with respect to all matters pertaining to
this Agreement;

 
(ii)  
the other Party may rely on all decisions of, notices and other communications
from, and failures to respond by, the Agent, as if given (or not given) by both
the Transferring Party and its transferee; and

 
(iii)  
all decisions of, notices and other communications from, and failures to respond
by, the other Party to the Agent shall be deemed to have been given (or not
given) concurrently to the Transferring Party and its transferee.

 
 
ARTICLE 7
FORCE MAJEURE
 
7.1  
Events

 
Notwithstanding any other provisions contained herein, a Party will not be
liable for its failure to perform any of its obligations under this Agreement
due to a Force Majeure.
 
7.2  
Effect of Force Majeure

 
All time limits imposed by this Agreement (including, without limitation, the
time within which Expenditures are to be made) will be extended by a period
equivalent to the period of delay resulting from a Force Majeure described in
Section 7.1.
 
7.3  
Obligation to Remove Force Majeure

 
A Party relying on the provisions of this Article 7 will take all reasonable
steps to eliminate any Force Majeure and, if possible, will perform its
obligations under this Agreement as far as practical, but nothing herein will
require such Party to settle or adjust any labour dispute or to question or to
test the validity of any law, rule, regulation or order of any duly constituted
court or governmental authority or to complete its obligations under this
Agreement if a Force Majeure renders completion impossible.
 
7.4  
Giving Notice

 
A Party relying on the provisions of this Article 7 will give notice to the
other Party forthwith upon the occurrence of the Force Majeure and forthwith
after the end of the period of delay when such Force Majeure has been eliminated
or rectified.
 
 
ARTICLE 8
CONFIDENTIAL INFORMATION
 
8.1  
Confidential Information

 
Except as specifically otherwise provided for herein or in the Original
Contract, the parties and their affiliates will keep confidential all data and
information respecting this Agreement and the Property and will refrain from
using it other than for the activities contemplated hereunder or publicly
disclosing unless required by law or by the rules and regulations of any
regulatory authority or stock exchange having jurisdiction, or with the consent
of the other Party, such consent not to be unreasonably withheld.
 
Exhibit 10.14 - 21

--------------------------------------------------------------------------------

 
 
 
8.2  
Information in Public Domain

 
The provisions of this Article 8 do not apply to information which is or becomes
part of the public domain other than through a breach of the terms hereof.
 
8.3  
News Release

 
The Optionee and Optionor will consult with each other prior to issuing any
press release or other public statement regarding the Property or the activities
of the Optionee or the Optionor with respect thereto.  In addition, the Optionee
will obtain prior approval from the Optionor, which will not unreasonably be
refused, before issuing any press release or public statement using the other
Party's name or the names of any of the other Party's assignees.
 
 
ARTICLE 9
ARBITRATION
 
9.1  
Single Arbitrator

 
Any matter in dispute hereunder will be determined by a single arbitrator to be
appointed by the Parties.
 
9.2  
Prior Notice

 
Any Party may refer any such matter to arbitration by notice to the other Party
and, within 10 Business Days after receipt of such notice, the Parties will
agree on the appointment of an arbitrator.  No person will be appointed as an
arbitrator hereunder unless such person agrees in writing to act.
 
9.3  
No Agreement

 
If the Parties cannot agree on a single arbitrator as provided in Section 9.2,
or if the person appointed is unwilling or unable to act, either Party may
submit the matter to arbitration before a single arbitrator in accordance with
rules for conciliation and arbitration of the British Columbia International
Commercial Arbitration Centre (in this article, the “Rules”).
 
9.4  
Conduct of Arbitration

 
Except as otherwise specifically provided in this Article 9, an arbitration
hereunder will be conducted in English in accordance with the Rules.  The
arbitrator will fix a time and place in Vancouver for the purpose of hearing the
evidence and representations of the Parties and he or she will preside over the
arbitration and determine all questions of procedure not provided for under the
Rules or this Article 9.  After hearing any evidence and representations that
the Parties may submit, the arbitrator will make an award and reduce the same to
writing and deliver one copy thereof to each of the Parties.  The decision of
the arbitrator will be made within 45 days after his or her appointment, subject
to any reasonable delay due to unforeseen circumstances.  The expense of the
arbitration will be paid as specified in the award.  The arbitrator’s award will
be final and binding upon each of the Parties.
 
 
Exhibit 10.14 - 22

--------------------------------------------------------------------------------

 
 
ARTICLE 10
AREA OF INTEREST
 
10.1  
Limitation on Acquisitions

 
Each of the Parties hereby covenants and agrees with the other Party that it
will not acquire, nor will it permit any Affiliate to acquire, any Mineral
Rights or Surface Rights located wholly or in part within the Area of Interest
unless such Mineral Rights or Surface Rights are made subject to the terms of
this Agreement and the acquiring Party (or, if an Affiliate of a Party has
completed the acquisition, then such Party, in either case in this article
referred to as the “Acquiring Party”) complies with the provisions of this
Article.
 
10.2  
Acquisition of Additional Property

 
Forthwith upon completing an acquisition of Mineral Rights or Surface Rights
located wholly or in part within the Area of Interest, the Acquiring Party will
give notice thereof to the other Party, setting out the location of the Mineral
Rights or Surface Rights and all information known to the Acquiring Party and
its Affiliates about such Mineral Rights or Surface Rights, the costs of
acquisition and all other pertinent details relating thereto.
 
Upon receipt of such notice, the notified Party will have a period of 15 days to
elect, by notice to the Acquiring Party, to include such Mineral Rights or
Surface Rights in the Property and make them subject to the terms of this
Agreement.  Upon such election such Mineral Rights or Surface Rights will
constitute Additional Property for inclusion in the Property thereafter for all
purposes of this Agreement.
 
If the Acquiring Party is the Optionor, then the Optionee will reimburse it for
the acquisition costs that it or its Affiliate has incurred.  When paid by the
Optionee in the first instance or reimbursed by the Optionee, the acquisition
costs for any Additional Property will be deemed to constitute Expenditures
hereunder.
 
10.3  
Notice of Rejection

 
If, within the 15-day period referred to in paragraph 10.3, the notified Party
does not give the notice referred to in paragraph 10.4, it will be deemed to
have consented to the exclusion of the Mineral Rights or Surface Rights in
question from the Area of Interest, which may thereafter be held or dealt with
by the Acquiring Party or its Affiliate free of the terms and conditions of this
Agreement.
 
10.4  
Title to Additional Property

 
If the Acquiring Party is the Optionee or an Affiliate of the Optionee, the
Mineral Rights or Surface Rights comprised in the Additional Property acquired
will be forthwith registered in the name of or transferred to the
Optionor.  Forthwith upon such registration or upon the acquisition of any
Additional Property by the Optionor or an Affiliate of the Optionor, the
Optionor will deliver executed and registerable transfers thereof as
contemplated in Section 4.6.
 
10.5  
Further Assurance

 
Each of the Parties will execute and deliver or cause to be executed and
delivered such further documents and instruments and give such further
assurances as the other may reasonably require to evidence and give effect to
any acquisition, registration or transfer of Mineral Rights or Surface Rights
contemplated in this Article 10.
 
 
Exhibit 10.14 - 23

--------------------------------------------------------------------------------

 
 
10.6  
Non-Compliance Constitutes Default

 
Non-compliance with the provisions of this Article 10 by an Affiliate of a Party
will constitute a default under this Agreement by such Party unless such Party
can satisfy the other Party that the Affiliate was acting independently and at
arm's length, without information from or direction by the affiliated Party and
that such affiliated Party could not reasonably have enforced compliance with
the terms hereof by its Affiliate in the circumstances.
 
 
ARTICLE 11
NOTICE
 
11.1  
Method

 
Each notice, consent, demand or other communication (in this article the
"Notice") required or permitted to be given under this Agreement will be in
writing and may be personally delivered or sent by facsimile to the address or
fax number as set forth in the recitals to this Agreement.  A Notice, if so
personally delivered, will be deemed to have been given and received on the date
of actual delivery and, if so given by facsimile, will be deemed to have been
given and received on the date sent, if sent during normal business hours of the
recipient on a Business Day and otherwise on the next Business Day.
 
11.2  
Amending Addresses

 
Either Party may at any time and from time to time notify the other Party in
accordance with this Article 11 of a change of address or fax number, to which
all Notices will be given to it thereafter until further notice in accordance
with this Section 11.
 
 
ARTICLE 12
GENERAL
 
12.1  
Other Activities and Interests

 
This Agreement and the rights and obligations of the Parties hereunder are
strictly limited to the Property and the Area of Interest.  Each Party will have
the free and unrestricted right to enter into, conduct and benefit from business
ventures of any kind whatsoever, whether or not competitive with the activities
undertaken pursuant hereto, without disclosing such activities to the other
Party or inviting or allowing the other to participate including, without
limitation, involving Mineral Rights or Surface Rights adjoining the Area of
Interest or which previously formed a part of the Property.
 
12.2  
Entire Agreement

 
This Agreement and the schedules hereto constitute the entire agreement between
the Parties and supersedes and replaces any preliminary or other agreement or
arrangement, whether oral or written, express or implied, statutory or otherwise
heretofore existing between the Parties in respect of the subject matter of this
Agreement including, without limitation, the Letter Agreement.  This Agreement
may not be amended or modified except by an instrument in writing signed by each
of the Parties.
 
 
Exhibit 10.14 - 24

--------------------------------------------------------------------------------

 
 
12.3  
No Waiver

 
No consent hereunder or waiver of or with respect to any term or condition of
this Agreement will be effective unless it is in writing and signed by the
consenting or waiving Party.  No consent or waiver expressed or implied by
either Party in respect of any breach or default by the other in the performance
by such other of its obligations hereunder will be deemed or construed to be
consent to or a waiver of any other breach or default.
 
12.4  
Further Assurances

 
The Parties will promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance which may be reasonably
necessary or advisable to carry out fully the intent of this Agreement or to
record wherever appropriate the respective interests from time to time of the
Parties in the Property.
 
12.5  
Manner of Payment

 
All payments to be made to any Party may be made by cheque or draft mailed or
delivered to such Party at its address for notice purposes as provided herein,
or for the account of such Party at such bank in Canada or the United States as
the Party may designate from time to time by notice to the other Party.  Such
bank or banks will be deemed the agent of the designating Party for the purposes
of receiving, collecting and receipting such payment.
 
12.6  
Enurement

 
This Agreement will enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.
 
12.7  
Special Remedies

 
Each of the Parties agrees that its failure to comply with the covenants and
restrictions set out in Section 4.5, Article 6, Article 8 or Article 10 would
constitute an injury and cause damage to the other Party impossible to measure
monetarily.  Therefore, in the event of any such failure, the other Party will,
in addition and without prejudice to any other rights and remedies that it may
have at law or in equity, be entitled to injunctive relief restraining,
enjoining or specifically enforcing the provisions of Section 4.3 or 4.5,
Article 6, Article 8 or Article 10, as the case may be, and any Party intending
to breach or which breaches the provisions of Section 4.3 or 4.5, Article 6,
Article 8 or Article 10 hereby waives any defence it may have at law or in
equity to such injunctive or equitable relief.
 
12.8  
Time of the Essence

 
Time is of the essence in the performance of each obligation under this
Agreement.
 
12.9  
Counterparts and Fax Execution

 
This Agreement may be executed in any number of counterparts and all such
counterparts, taken together, shall be deemed to constitute one and the same
instrument.  This Agreement may be signed and accepted by facsimile.
 
 
Exhibit 10.14 - 25

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF this Agreement has been executed as of the date first above
given.
 
The Corporate Seal of TNR GOLD CORP was affixed in the presence of:
 
/s/ Authorized
Signatory                                                                   
Authorized Signatory
 
 
Authorized Signatory
)
)
)
)
)
)                                                                                             
C/S
)
)
)
)



 
SIGNED SEALED AND DELIVERED by
FABIO MONTANARI  in the presence of:
 
/s/ witness
signature                                                                   
Witness
 
 
)
)
)
)           /s/ Fabio Montanari
)           
)            FABIO MONTANARI
 
   
SIGNED SEALED AND DELIVERED by
ANTONIO AUGUSTIN GIULIANOTTI  in the presence of:
 
 
Witness
 
 
)
)
)
)
)
)           ANTONIO AUGUSTIN GIULIANOTTI
 


 
Exhibit 10.14 - 26

--------------------------------------------------------------------------------

 





 
SCHEDULE “A”:
 
Original Contract
 
 
 
 
 
Exhibit 10.14 - 27

--------------------------------------------------------------------------------

 


 

 
 
SCHEDULE “B”:
 
JOINT-VENTURE AGREEMENT
 

 
 
 
Exhibit 10.14 - 28

--------------------------------------------------------------------------------

 


 


 
SCHEDULE “C”:
 
Letter of Intent
 


 
 
Exhibit 10.14 - 29

--------------------------------------------------------------------------------

 